Citation Nr: 9919479	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-08 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1965.  The veteran died in February 1995, and the appellant 
is his surviving spouse.

This appeal arises from an October 1997 decision of the 
Houston, Texas, Regional Office's Committee on Waivers and 
Compromises (RO), which denied the appellant's request for 
waiver of recovery of an overpayment of death pension 
benefits in the amount of $1,548.

The Board notes that the amount of the appellant's remaining 
overpayment has been identified by the RO as $1,548 in a 
supplemental statement of the case dated in October 1998 and 
$5,554 in the certification of appeal dated in February 1999.  
It would appear that the total amount of benefits paid for 
the period from September 1, 1995, through March 31, 1997, 
was $3,181 and that the total amount due for the period was 
$0.  Accordingly, the total overpayment was $3,181.  Inasmuch 
as the RO has already waived recovery of collection of $2,137 
of this overpayment, the remaining balance would appear to be 
$1,044.


FINDINGS OF FACT

1. In June 1995, the appellant was awarded nonservice-
connected death pension benefits effective from March 1, 
1995, based on no income; the pension award was adjusted 
effective from May 1, 1995, based on Social Security and 
other income.

2. On her May 1996 VA Form 21-0519S, Improved Pension 
Eligibility Verification Report, the appellant indicated 
that she received wages in 1995 in addition to Social 
Security and interest income.  She also reported expected 
income; consisting of wages, Social Security, and 
interest; for 1996.  

3. In August 1996, the appellant was notified that her 
payments were terminated effective from September 1, 1995, 
and would be reinstated effective from October 1, 1996.  
This award was based on countable annual income which 
included zero earnings.

4. In March 1997, the appellant was notified that her pension 
award was retroactively terminated effective from October 
1, 1996, based on her earned income as well as Social 
Security and other income which were received by her and 
her children.

5. In October 1997, the RO denied the appellant's request for 
a waiver of recovery of an overpayment in the amount of 
$1,548 which was created when the appellant's pension was 
terminated in March 1997 retroactive to October 1996.

6. Information placed in the claims folder reflects that the 
appellant was paid $2,137 to which she was not entitled 
for the period from September 1995 through April 1996, and 
that she was paid $1,044 to which she was not entitled for 
the period from October 1996 through March 1997.

7. In October 1998, the RO held that in view of the 
appellant's personal background, including age, health, 
education, experience, and understanding at the time the 
debt was created, fault was considered minimal; and that 
current and near future income, net worth and expenses for 
the appellant were such that collection of the debt of 
$2,137 would impair her ability to provide for basic 
necessities.

8. While the creation of the debt for the period from 
September 1995 through April 1996 was due principally to 
VA error, it is arguable that there was some minimal fault 
on the part of the appellant.

9. The appellant's monthly expenses exceed her income.


CONCLUSION OF LAW

Recovery of the overpayment of pension benefits would be 
against the principles of equity and good conscience.  38 
U.S.C.A. 5107, 5302 (West 1991); 38 C.F.R. 1.963, 1.965 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background:  The record shows that the veteran and the 
appellant were married in December 1978.  The record also 
shows that the veteran died in February 1995 due to coronary 
artery sclerosis with hypertrophy of the heart.

In February 1995, the appellant submitted a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
The appellant reported that she and the veteran had two minor 
children who were born in March 1980 and August 1982.  She 
reported a net worth of zero and indicated that she and her 
children had no income or assets.

The RO sent the appellant a development letter in March 1995.  
Among other things, the RO requested that the appellant 
provide them with copies of Social Security Award Letters for 
each family member.  

In May 1995, the appellant provided a copy of Retirement, 
Survivor and Disability Insurance, Notice of Award, from the 
Social Security Administration, dated in April 1995, which 
reflect that she would receive $549 from February 1995 to 
March 1995 and $147 each month thereafter.  She also 
submitted copies of notices to her sons which reflect that 
they would each receive $294 from February 1995 to March 1995 
and $147 each month thereafter.

In a letter dated in June 1995, the RO informed the appellant 
that she had been awarded a nonservice-connected death 
pension effective from March 1, 1995.  This letter notified 
the appellant of the monthly amount of her pension and 
reviewed the formula the RO had used to calculate this 
amount.  The appellant was also informed that, effective from 
March 1, 1995, her award was based on zero income and, 
effective from May 1, 1995, her award was based on Social 
Security income in the amount of $1,764 for herself and her 
two children individually and other income received by her in 
the amount of $402 and her two children, individually, in the 
amount of $147.  Further, the countable annual income had 
been reduced based upon her reported burial expenses. 

By a February 1996 letter from the RO, in which the appellant 
was notified that her VA pension had been changed because of 
a pension adjustment, the appellant was also notified that 
her pension rate depended on her income and the number of her 
dependents.  She was informed that she should notify the RO 
right away if her family income changes, she gains or loses a 
dependent, her net worth increases, or she moves.

In May 1996, the appellant submitted an Improved Pension 
Eligibility Verification Report which showed that her monthly 
income consisted of Social Security benefits in the amount of 
$150 which she and her children received individually.  She 
also reported that, for 1995, her employment income was 
$7,879 and total interest and dividend income was $218 for 
herself and $165 individually for her two sons.  
Additionally, for 1996, the appellant reported employment 
income for herself in the amount of $328.25 and total 
interest and dividends in the amount of $207.56 for herself 
and $168.51 for each of her two sons.  The appellant 
indicated that her income did not change in 1995 and reported 
that she had $9,017.88 in bank accounts and she and each of 
her two children had $14,222.25 in bank accounts.

Later in May 1996, the RO notified that appellant that, 
inasmuch as her Eligibility Verification Report showed that 
she was now receiving earnings and interest income which was 
not previously reported, her family income or net worth had 
changed and it was proposed that her payments be stopped 
effective from March 1, 1995.  The appellant was asked to 
provided the dates on which she began to receive the 
additional income.

The appellant responded in June 1996 that she and her two 
sons received inheritances from her late husband's father.  
Specifically, on August 26, 1995, she and her two children 
received a partial payment of this inheritance in the amount 
of $3,333.33 each; on September 10, 1995, they received a 
second partial payment in the amount of $6,111.11 each; and, 
on November 13, 1995, they received a third partial 
distribution in the amount of $4,777.81 each.

Accordingly, in August 1996, the appellant was notified that 
her payments were being terminated, effective from September 
1, 1995, based on a change in her family income or net worth, 
which consisted of zero earned income, $1,764 from Social 
Security, $218 in interest, and $14,221 in other income for 
herself and $1,764 from Social Security and $14,221 in other 
income for each of her two children.  She was further 
notified that her pension payment would be reinstated 
effective from October 1, 1996, based on income consisting of 
$1,800 for herself and each of her two children as well as 
zero earned income and $218 in interest income for her.  
Additionally, the appellant was informed that, if this change 
in her award resulted in a decrease of her payments for a 
prior period, an overpayment in her award may be established 
and, if an overpayment results, she would be notified shortly 
of the exact amount of such overpayment.

In January 1997, the appellant submitted an Improved Pension 
Eligibility Verification Report which showed that she and her 
children each received $154 from Social Security, her gross 
wages from all employment was $8,778 in 1996 and $365.75 bi-
weekly in 1997, the total interest and dividends which she 
received in 1996 were $942.21, the total interest and 
dividends for each of her sons for 1996 was $740.75, and she 
and her children had zero interest and dividend income in 
1997.  The appellant also reported that her income changed in 
1996 because she received a raise on January 1, 1996, and 
inheritance payments on November 8, 1996.  She reported 
$13,301.10 in bank accounts for herself and $21,105.53 in 
bank accounts for herself and her two children, individually.

By letter dated in March 1997, the RO notified the appellant 
that, based on information she provided on her Eligibility 
Verification Report, her pension award had been amended to 
reflect entitlement to zero payments effective from October 
1, 1996.  This determination was based on her earned income 
of $8,778 and interest income of $942 as well as $1,800 from 
Social Security for her and each of her two sons and $740 in 
other income for each of her two sons.  Effective from 
December 1, 1996, the income considered by the RO consisted 
of her earned income of $8,778 and interest income of $942 as 
well as $1,848 from Social Security for her and each of her 
two sons.  Once again, she was notified that if this change 
in her award resulted in a decrease of her payments for a 
prior period, an overpayment in her award may be established 
and, if an overpayment results, she would be notified shortly 
of the exact amount of such overpayment.

In a June 1997 letter to the RO, the appellant stated that 
she had not received the initial overpayment letter; however, 
she agreed with the RO determination and, as she did not have 
the funds to repay the debt, she requested a waiver of the 
overpayment.

An August 1997 Debt Management Center Referrals for Committee 
on Waivers and Compromises shows that the appellant's 
original principal amount was $2,137 and her total current 
debt amount was $3,181.  This included an April 2, 1997, 
increase of the debt in the amount of $1,548.

By an October 1997 determination, the RO denied waiver of 
$1,548, finding that the appellant did not timely report the 
increase in her earned and annual interest income and that 
collection of the debt in monthly installments would not 
create an undue financial hardship or go against the standard 
of equity and good conscience.

In November 1997, the appellant submitted VA Form 20-5655, 
Financial Status Report, in which she reported that she had 
been employed in the secretarial field since August 1995.  
The appellant's average monthly income was $1,305.85, 
consisting of $585 in net take home pay and $720 in VA and 
Social Security Administration pensions.  Her total monthly 
expenses were $1,200, consisting of $250 for rent or mortgage 
payment, $300 for food, $100 for utilities and heat, $200 for 
educational expenses, $150 for transportation, $100 for 
clothing, and $100 for miscellaneous.  This left a balance of 
$105.85.  She also reported total assets of $39,130.29 which 
consisted of $24,130.29 cash in the bank, $500 cash on hand, 
a 1995 Nissan valued at $3,500, and $11,000 in United States 
Savings Bonds.  She reported no installment contracts and 
other debts.

In the appellant's Appeal to Board of Veterans' Appeals, VA 
Form 9, received at the RO in June 1998, she requested that 
her "debt of $3,181 be canceled."  She stated that there 
was misunderstanding and confusion on her part because she 
received a letter from the VA which stated that she had a 
debt of $1,548 with no explanation of the reasons for this 
indebtedness.  Thereafter, she received a letter from the VA 
which stated that her indebtedness had increased from $1,548 
to $3,181 with no explanation of the reasons for the 
indebtedness or the increase.

A June 1998 accounting of the appellant's award reflects 
that, based on pension award in August 1996, from September 
1, 1995, to September 30, 1996, she was due zero dollars.  
However, from September 1, 1995, to April 30, 1996, she was 
paid $2,137.  This resulted in an overpayment of $2,137.  
Additionally, based on pension award dated in March 1997, the 
appellant was due zero dollars from October 1, 1996, to March 
31, 1997.  However, she was paid $1,044 during this period.  

In a July 1998 Supplemental Statement of the Case, the RO 
explained that the original overpayment to the appellant was 
from September 1, 1995, through November 31, 1995, in the 
amount of $2,137 because she had a yearly income of $48,173 
which was discovered in August 1996 and exceeded the income 
allowed by VA for a widow with two dependents.  It was noted 
that the appellant was not entitled to a waiver of this 
overpayment because she did not submit a timely request for a 
waiver.  Additionally, the RO explained that the appellant's 
overpayment was increased by $1,548 because, from October 1, 
1996, to March 31, 1997, the appellant was paid $1,548.  
However, information was received that showed that the 
appellant was not entitled to such benefits because her 
income exceeded the maximum allowed by VA for a widow with 
dependents.

In October 1998, the RO reconsidered the appellant's request 
for a waiver of her original overpayment, in the amount of 
$2,137, and made the following findings:  

This claimant is a 53 year old widow spouse who was 
receiving pension based on income.  Once 
eligibility for benefits was determined, the 
claimant was informed of the requirement to 
immediately report any and all income and 
dependency changes to VA.  The VA subsequently 
learned from the claimant's Improved Pension 
Eligibility Report (EVR) that she received wages, 
social security and interest for herself and two 
children [and there were] changes in her and her 
dependents net worth.  VA terminated the award 
effective 9-1-95, due to excessive income and 
reinstated the award effective 10-1-96, payable 
based on social security income from the claimant 
and two dependents and her annual interest income.  
TO REINSTATE BENEFITS EFFECTIVE FROM 10-1-96, WAS 
AN ERROR ON THE PART OF THE VA.  ....  Although not 
timely reported, the claimant did report the 
changes in her and dependents incomes and net worth 
on her first EVR reporting 1995 income and expected 
1996 income.  Therefore, the Committee finds that 
she did not intentionally mislead VA.  ...  The 
claimant's financial status report shows a monthly 
income of $739.25 and monthly expenses of $1,200.  
This gives the claimant a negative cash flow each 
month.  ...  In view of the claimant's personal 
background, including age, health, education, 
experience, and understanding at the time the debt 
was created, fault is considered minimal.  Current 
and near future income, net worth and expenses for 
the claimant are such that collection of this debt 
would impair the ability to provide for basic 
necessities.  Therefore financial hardship does 
exist.  The Committee finds that VA is more at 
fault in the creation of this overpayment, when 
reinstating the award without evidence of income.  

Accordingly, the RO granted waiver of the original 
overpayment in the amount of $2,137.

Legal Criteria:  Overpayments created by retroactive 
discontinuance of an award are subject to recovery if 
recovery is not waived.  The law precludes waiver of recovery 
of an overpayment or waiver of collection of any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, (3) bad faith.  38 U.S.C.A. 
§ 5302 (West 1991).  The Board's review of the record 
reflects that the Committee has resolved this question in 
favor of the appellant, finding that there was no evidence of 
fraud, misrepresentation, or bad faith on the part of the 
appellant.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1. Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2. Balancing of faults.  Weighing fault of debtor against VA 
fault.

3. Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4. Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5. Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6. Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  The amount of pension actually received is 
the difference between the recipient's countable income and 
the maximum annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501 et seq.

Analysis:  Initially, the Board notes that amount of the 
overpayment which has not already been waived by the RO 
appears to be $1,044 rather than $1,548 as this is the amount 
by which the appellant's original overpayment increased as a 
result of her receipt of VA pension payments from October 1, 
1996, to March 31, 1997.  The evidence shows that the total 
amount of the appellant's overpayment was $3,181 because she 
received $2,137 from September 1, 1995, to April 30, 1996, 
and $1,044 from October 1, 1996, to March 31, 1997.  Thus, 
inasmuch as waiver of the original overpayment indebtedness, 
in the amount of $2,137, was granted by the RO in the October 
1998 determination, the remaining amount of the appellant's 
overpayment indebtedness appears to be $1,044 rather than 
$1,548.

In the instant case, the record shows that, in her May 1996 
Improved Pension Eligibility Verification Report, the 
appellant reported that she received income from employment 
and that she and her two sons received income from Social 
Security and interest and dividends.  The appellant also 
reported expected income from employment and interest and 
dividends for 1996.  Additionally, pursuant to a request for 
clarification by the RO, in June 1996 the appellant reported 
that she and her two children had received payments from an 
inheritance and provided the dates and amounts of these 
payments.  

The record shows that the information regarding the 
appellant's income from employment was not taken into 
consideration when the appellant's pension was reinstated 
effective from October 1, 1996.  In fact, this was 
specifically acknowledged by the RO in the October 1998 
determination in which waiver of the original overpayment was 
granted.  

In short, the appellant reported information which showed 
that her income exceeded the income allowed by VA for a widow 
with two dependents and, the fact that this information was 
ignored, is administrative error.

The Board notes that the appellant may bear some fault in the 
creation of the overpayment because she did not report 
receipt of income from employment or the inheritance payments 
received by her and her two children until May 1996 and the 
evidence suggests that, in August 1995, she began employment 
in the secretarial field and she and her children received 
their first partial distribution of their inheritance.  It 
could be argued that she should have immediately notified the 
RO that the her employment income and inheritance 
distribution should have been included in the calculation of 
her net worth.  However, it can also be argued that since she 
had already reported this information prior to the adjustment 
in her pension which resulted in the second overpayment, she 
might have concluded that the RO's failure to include this 
amount was because of some legal exemption or other 
procedure.  Taking into consideration the principle of 
balancing of faults, the Board finds that the RO's 
administrative error clearly outweighs any arguable fault of 
the appellant.  

The Board also finds that, in as much as the October 1998 
determination of the RO notes that the appellant has a 
monthly income of $739.25 and monthly expenses of $1,200 
resulting in a negative cash flow each month, recovery of the 
overpayment would result in financial hardship on the 
appellant's part.  Accordingly, in consideration of all 
relevant factors in equity and good conscience 
determinations, the Board concludes that the appellant is 
entitled to a complete waiver of recovery of the remaining 
overpayment.


ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

